Citation Nr: 0522590	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  99-17 806A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had a period of verified active military service 
from January 1972 to December 1973.  He thereafter had 
service with the United States Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

This case was remanded by the Board in November 2003 for 
further development and is now ready for appellate review.

Attempts to locate the veteran's service medical records have 
been unsuccessful.  Inquires at the National Personnel 
Records Center (NPRC) show that no records are available.  
The only service medical records currently associated with 
the claims file are military medical examination reports 
dated from January 1981 until February 1995 which were 
completed in association with his Reserve service. 


FINDINGS OF FACT

1.  The veteran alleges that his current low back disability 
is a result of a back injury he sustained while on active 
duty in 1972.

2.  Post-service evidence is negative for complaints related 
to a low back disorder for many years after the veteran's 
release from service in December 1973.

3.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and a current low back disorder.

4.  The weight of the evidence indicates that the veteran's 
low back disorder is related to an employment incident 
unrelated to his military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he should be service 
connected for a low back disorder.  The Board is mindful that 
in a case, such as this one where service medical records 
have been lost, there is a heightened duty to assist the 
veteran in developing the evidence that might support his 
claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  This 
heightened duty includes the obligation to search for 
alternate medical records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  In addition, the Board is directed to 
explain its findings and conclusions and consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of the claims file, the Board finds that all 
the claim must be denied.  Even assuming that the veteran 
injured his back in 1972 while on active duty (as noted 
above, the veteran's service medical records are apparently 
lost), the evidence fails to show a diagnosis of a chronic 
low back disorder until 1994, over twenty years after service 
separation.  Further, the medical evidence shows a clear 
work-related injury and on-going complaints related to his 
low back since that time.

Specifically, while service medical records from the 
veteran's period of active duty are not available, military 
physicals undertaken as part of the veteran's Army Reserves 
duty dated in January 1981, July 1983, May 1987, and June 
1991 reflect a normal clinical evaluation of the veteran's 
spine.  This evidence suggests to the Board that the veteran 
did not have on-going complaints related to his low back for 
many years after his discharge from active duty in 1973.

Next, post-service evidence indicates that the veteran 
injured his low back in June 1994 when he fell down stairs at 
his place of employment.  A December 1994 CT scan of the 
lumbar spine showed intervertebral disc and bulging of the 
annulus at L4-L5 and L5-S1, and compressive pathology at L3-
L4.  Outpatient treatment records show essentially on-going 
complaints of back pain since that time with occasional 
exacerbations.  

In an August 1998 VA examination report, the veteran reported 
that he injured his low back in 1972 while stationed in 
Japan.  He indicated that he went on sick call and was 
treated with medication.  He acknowledged that he had not 
received any medical treatment since that time until he fell 
down stairs and sustained trauma to his left leg, left 
testicle, and low back.  He had been diagnosed with L4-L5 and 
L5-S1 herniated nucleus pulposus, and radiculopathy.  

After a physical examination, including complaints of back 
pain and occasional locking of the legs, the diagnosis was 
lumbar paravertebral myositis, and marked narrowing of L5-S1 
disc space with osteophyte formation suggesting discogenic 
disease and degenerative joint disease of the lumbar spine.  
There was no mention of a relationship between the veteran's 
back disorder and military service.  

While not specifically addressing the causal relationship, a 
fair reading of the VA examination report indicates that the 
veteran's back symptomatology started after his work-related 
fall since he admitted that he had never received any 
treatment after discharge from active duty.

Moreover, in January 2002, the veteran was awarded Social 
Security Administration (SSA) disability benefits on the 
basis that he "sustained a fall while at work and injured 
his low back, which resulted in damage to lumbar and cervical 
discs."  There was no mention of a relationship between the 
veteran's back disorder and military service.

Based on a review of all the evidence, the Board concludes 
that the weight of medical evidence is against the claim.  
Significantly, the initial back complaints in 1994 were 
unquestionably due to a work-related accident and no 
contemporaneous mention was made of a correlation between the 
veteran's work-related back injury and military service.  In 
addition, despite his assertions to the contrary, none of the 
treating physicians has ever attributed the veteran's low 
back disorder to military service.  

The mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his low back disorder with an event or 
incurrence while in service, will not support a claim for 
service connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  For all these reasons, the veteran's claim 
for entitlement to service connection for a low back disorder 
is denied.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in March 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
August 2004.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, the veteran was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the August 2004 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical examination was 
undertaken in August 1998.  While not offering a direct 
opinion on the issue, the weight of medical evidence, 
including outpatient treatment records and private medical 
records, is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


